Citation Nr: 0411897	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  99-09 483	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for vertigo resulting from surgery performed by VA in 
April 1996.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for stomach and intestine disability resulting from 
the administration of diagnostic procedures in January and 
February 1997.

3.  Entitlement to an initial compensable evaluation prior to 
July 26, 1998 for a ventral hernia located just below the 
xiphoid process.

4.  Entitlement to an evaluation in excess of 20 percent for 
the period from July 26, 1998 until September 7, 1998, for a 
ventral hernia located just below the xiphoid process.

5.  Entitlement to a compensable evaluation beginning January 
1, 1999 for a ventral hernia located just below the xiphoid 
process.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from October 1948 to December 1950.  This case originally 
came before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana 
that denied higher initial evaluations for the appellant's 
ventral hernia disability and that denied the appellant's 
claims for benefits under the provisions of 38 U.S.C.A. 
§ 1151.  That section of the law provides compensation to any 
veteran who has suffered an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment.  The Board remanded the case to the RO 
for additional development in May 2003; the case has now been 
returned to the Board for appellate review.  As the appellant 
now resides in Texas, the Waco RO certified the case to the 
Board.

The Board notes that, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that negligence would generally have 
to be shown by the VA for a claimant to obtain compensation 
under the statute.  This amendment, however, does not apply 
to claims filed prior to the effective date.  Pub. L. No. 
104-204, § 422(a)-(c) (1996); VAOPGCPREC 40-97.  As the 
vertigo 38 U.S.C.A. § 1151 claim was filed in March 1997, 
prior to the effective date of the amendment, the former 
statute must be applied.  However, it was not until February 
1999 that the appellant first alleged that he had suffered 
stomach and intestine disability that was caused by 
diagnostic procedures performed by VA in January and February 
of 1997.  As that 38 U.S.C.A. § 1151 claim was filed in 
February 1999, the amended statute must be applied.  Id.  

The Board also notes that the zero percent rating for the 
ventral hernia disability was assigned as of the date of the 
original grant under 38 U.S.C.A. § 1151.  Thereafter, the 
rating was increased to 20 percent for the period from 
July 26, 1998 until September 7, 1998, and as noncompensable 
for the period from January 1, 1999 onward.  As such, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  The Board has therefore listed the rating issue 
on the title page as three separate staged ratings, starting 
with the initial rating.  (A temporary total rating was 
assigned from September 8, 1998, to January 1, 1999, under 
the provisions of 38 U.S.C.A. § 4.30.  This period will not 
be addressed because a rating higher than 100 percent is not 
assignable.)


FINDINGS OF FACT

1.  The appellant was treated for several years prior to 
April 1996 for complaints of dizziness.

2.  The appellant underwent surgery for the replacement of 
his mitral valve in April 1996; the April 1996 surgery did 
not result in any vertigo.

3.  The appellant's dizziness and disequilibrium were not 
caused by or aggravated by his April 1996 surgery.

4.  The appellant did not suffer an injury or disease or an 
aggravation of an injury or disease resulting in additional 
disability, claimed as vertigo, by reason of VA surgical 
treatment in April 1996.

5.  The appellant was treated for several years prior to 
January 1997 for abdominal pain, vomiting, a hiatal hernia 
and gastroesophageal reflux disease (GERD).

6.  The appellant's abdominal pain, vomiting, duodenitis and 
gastritis, hiatal hernia, gastroesophageal reflux disease or 
the polyp removed in February 1997 was not caused or 
aggravated by the investigative procedures performed in a VA 
facility in January and February of 1997.

7.  The appellant did not suffer an injury or disease or an 
aggravation of an injury or disease resulting in additional 
stomach or intestine disability by reason of VA medical 
treatment rendered in January or February of 1997.

8.  Prior to July 26, 1998, the appellant's ventral hernia 
was easily reducible without indication of a need for a 
supporting belt.

9.  The appellant underwent surgical repair of his epigastric 
hernia on September 9, 1998.

10.  The appellant underwent an incisional hernia repair on 
September 13, 1999.

11.  In November 2002, the appellant's abdomen demonstrated a 
linear scar with a questionable hernia in the scar.

12.  A VA medical examination of February 2003 showed the 
ventral hernia to be small--three centimeters in diameter--
and nonreducible; it did not cause rectal muscle diastasis 
and was not thought to be inoperable.


CONCLUSIONS OF LAW

1.  The appellant does not have vertigo that resulted from VA 
medical treatment rendered in April 1996; entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 is not warranted.  
38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.358 (1996); 38 C.F.R. 
§§ 3.102, 3.159 (2003).

2.  The appellant does not have any stomach or intestinal 
pathology that resulted from VA medical treatment rendered in 
January or February 1997; entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 is not warranted.  38 U.S.C.A. §§ 1151, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

3.  The criteria for an initial compensable evaluation prior 
to July 26, 1998, for the ventral hernia disability have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.114, Diagnostic Code 7339 (2003).

4.  The criteria for an evaluation in excess of 20 percent 
for the ventral hernia disability for the period from July 
26, 1998 to September 7, 1998 have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7339 (2003).

5.  The criteria for an evaluation of 20 percent, but not 
more, for the ventral hernia disability for the period from 
January 1, 1999 to September 12, 1999 have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7339 (2003).

6.  The criteria for a 100 percent evaluation based on 
surgical treatment necessitating convalescence for the 
ventral hernia disability for the period from September 13, 
1999 to December 31, 1999 have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.30 (2003).

7.  The criteria for a 20 percent evaluation, but not more, 
for the ventral hernia disability for the period beginning 
January 1, 2000 have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7339 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

I.  Section 1151 claims

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service connected.  38 U.S.C.A. § 1151.

A.  Vertigo claim

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) invalidated 38 C.F.R. 
§ 3.358(c)(3), a section of the regulation implementing 
38 U.S.C.A. § 1151 (formerly § 351), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  Subsequently, 
the Court's Gardner decision was affirmed by the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  
On December 12, 1994, after further appellate action, the 
United States Supreme Court issued its decision in the case, 
affirming the decisions of the Court of Veterans Appeals and 
the Court of Appeals.  Brown v. Gardner, 513 U.S. 115, 115 S. 
Ct. 552 (1994).  

As a result, the fault, negligence, or accident requirement 
set forth in 38 C.F.R. § 3.358(c)(3) was invalidated on the 
grounds that that section of the regulation, which included 
an element of fault, did not properly implement the statute.  
On March 16, 1995, amended regulations were published 
deleting the fault or accident requirement of 38 C.F.R. 
§ 3.358(c)(3), in order to conform the regulation to the 
decision of the Supreme Court.  The Board notes that the 
appellant's § 1151 vertigo claim was filed in March 1997, and 
that the rating decision denying that claim was issued in 
April 1998.  As noted in the introduction above, the 
veteran's claim consequently will be considered in the 
context of the version of § 1151 set forth in 38 U.S.C.A. 
§ 1151 (West 1991).  

In this case, the appellant claims that he has suffered from 
vertigo related to the mitral valve replacement procedure he 
underwent in a VA hospital in April 1996.  38 C.F.R. § 3.358, 
the regulation implementing then 38 U.S.C.A. § 1151, 
provided, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment...

Therefore, for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) to be granted, it is required 
that the facts, as shown by the evidence, establish that the 
veteran sustained additional disability as the result of 
medical treatment provided by VA.  38 C.F.R. § 3.358.  The 
appellant is seeking entitlement to compensation benefits for 
additional disability pursuant to 38 U.S.C.A. § 1151 
predicated on the contention that it was the April 1996 
mitral valve replacement surgery rendered by VA physicians 
that caused the appellant to suffer from the additional 
disability (vertigo condition) he claims.  

In this case, the Board initially notes that the evidentiary 
assertions by appellant as to the 38 U.S.C.A. § 1151 claims 
are beyond the competence of the person making the 
assertions.  The written statements of the appellant, his 
stepdaughter and his representative that any of the 
appellant's pathology is causally connected to treatment he 
received at VA facilities in April 1996 are not probative as 
there is no evidence in the record that the appellant or his 
stepdaughter or his representative has any medical knowledge 
or expertise to render such opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Review of the evidence of record reveals that the appellant 
sought treatment at a VA facility in May 1992 for complaints 
of dizzy spells.  He reported a history greater than one year 
of dizzy spells.  A note dated one week later indicated 
chronic dizzy spells.  In August 1995, the appellant was 
treated in a VA hospital for asystole.  In October 1995, the 
appellant was assessed with lightheadedness, probably 
secondary to his valve deficit.  In December 1995, the 
appellant was admitted to a VA hospital with complaints of 
dizziness; the discharge summary indicates that the dizziness 
was thought to be caused by supraventricular tachycardia.  A 
note dated April 18, 1996 states that a review of systems 
revealed the appellant reported intermittent dizziness.  A VA 
hospital discharge summary dated in July 1996 indicates that 
the appellant had a five-year history of frequent episodes 
(two to three per week) of dizziness and lightheadedness, and 
the diagnosis was syncope.  A May 2001 VA treatment note 
includes the assessment that the appellant's dizziness 
appeared to be related to orthostatic hypotension.  

The appellant underwent a VA medical examination in February 
2003; he gave a history of disequilibrium and dizziness with 
onset in 1993.  He indicated that when he rose suddenly or 
was standing, he would become very dizzy.  The examiner 
reviewed the claims file.  On physical examination, the 
appellant appeared unsteady; otherwise the otologic and 
neurologic examination was unremarkable.  The examiner stated 
that he could find no indication from his examination or his 
review of the records or the appellant's history that the 
problem with dizziness had a vestibular etiology.  He could 
find no basis for an inner ear disorder.  The examiner 
concluded that the appellant's current dizziness was 
etiologically on a central nervous system basis.  He said 
that he could find no evidence that labyrinthitis existed or 
ever existed.  The examiner opined that it was less likely 
than not that the appellant's disequilibrium represented 
additional disability resulting from injury or disease or an 
aggravation of an existing injury or disease from the April 
1996 mitral valve replacement surgery.

After consideration of all of the evidence of record, the 
Board concludes that an adequate etiologic link relating any 
aspect of the appellant's current dizziness or alleged 
vertigo to any aspect of the appellant's medical treatment by 
the VA in April 1996, including the mitral valve replacement, 
has not been shown by the record.  There is no evidence that 
it is even possible for there to exist such a link; but, in 
any case, the specific facts and circumstances of the 
appellant's medical history do not support the conclusion 
that such happened in this instance.  The evidence of record 
indicates that the appellant had been complaining of 
dizziness and disequilibrium for years before the April 1996 
mitral valve surgery and there is no suggestion in the 
medical evidence that the dizziness or disequilibrium was 
worse after the April 1996 surgery.  There is no evidence 
that the appellant currently has a diagnosis of vertigo.  
Furthermore, the evidence of record does not indicate that 
the etiology of any portion of the current dizziness or 
disequilibrium can be ascribed to any incident of VA medical 
treatment in April 1996.  As such, the evidence is 
insufficient to support a grant of benefits for vertigo 
pursuant to 38 U.S.C.A. § 1151.  Given the VA examiner's 
uncontradicted opinion, the Board finds that the 
preponderance of the evidence is against the claim.  While 
the Board has considered the doctrine of affording the 
appellant the benefit of doubt with regard to the issue on 
appeal, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.

B.  Stomach and intestines claim

The appellant alleges that he incurred stomach and intestine 
disability that was caused by diagnostic procedures performed 
by VA health care providers in January and February of 1997.  
The evidence of record reveals that the appellant underwent 
an esophagogastroduodenoscopy and upper gastrointestinal 
series with small bowel follow through in January 1997, 
followed by two colonoscopies in January 1997, and one 
additional colonoscopy with polypectomy in February 1997.

Prior to October 1, 1997, the United States Supreme Court 
found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Brown v. Gardner, 115 S.Ct. 552 (1994).  In December 1997, 
VAOPGCPREC 40-97 concluded that all claims for benefits under 
38 U.S.C.A. § 1151 filed before October 1, 1997, must be 
adjudicated under the provisions of 38 U.S.C.A. § 1151 as 
they existed prior to that date.  In this case, the 
appellant's claim was clearly filed after October 1, 1997, in 
February 1999, and thus, the claim must be adjudicated under 
only the current interpretation of 38 U.S.C.A. § 1151, which 
provides that a showing of fault on the part of VA is 
required.

As amended, 38 U.S.C.A. § 1151 (West 2002) now provides that 
compensation under chapters 11 and 13 of 38 U.S.C. shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
the purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and -

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was ---

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable; or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002).

The appellant has not provided any medical evidence to 
establish that he suffers from additional stomach or 
intestinal disability that is related to any VA medical 
treatment he received in January or February 1997.  The 
appellant is not medically trained and is not qualified to 
render such a medical opinion, nor is he qualified to 
diagnose the presence of any medical condition.  Further, 
there is no medical evidence which indicates that the 
additional disability of which the appellant has complained 
either exists or had any relationship to the medical 
treatment rendered by VA providers, as opposed to the natural 
progress of his prior hiatal hernia and GERD.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Review of the appellant's VA hospital and treatment reports 
dated from February 1982 to June 2001 reveals that the 
appellant complained of epigastric discomfort for the 
previous fifteen years in February 1982.  Examination 
revealed a small hiatal hernia with esophageal reflux.  In 
October 1991, the appellant's physical examination was 
significant for mild epigastric tenderness.  In March 1989, 
the appellant underwent a sigmoidoscopy that resulted in the 
removal of a polyp.  In September 1993, the appellant sought 
treatment for complaints of abdominal pain.  Other VA medical 
records, such as an August 1995 VA hospital report, continued 
to document the presence of a hiatal hernia and 
gastroesophageal reflux disease (GERD).

The appellant complained of abdominal pain in November 1996, 
and he was found to have a tender abdominal hernia at the 
site of his sternal incision.  The appellant declined to have 
the hernia surgically repaired and he continued to complain 
of abdominal and epigastric pain and vomiting on a number of 
occasions.  December 1996 radiographic examination revealed 
an essentially normal postoperative chest with pacemaker.  

The appellant was admitted into a VA hospital on January 27, 
1997, with a history of abdominal pain, plus massive vomiting 
times one month.  The appellant underwent a 
esophagogastroduodenoscopy that same month; the preoperative 
diagnosis was abdominal pain and the postoperative diagnoses 
included bile esophageal reflux, a sliding hiatal hernia, and 
pre-pyloric gastritis.  The biopsy revealed that the 
appellant's gastric mucosa was normal, with no evidence of 
Helicobacter pylori.  A January 1997 upper gastrointestinal 
series with small bowel follow through showed findings 
compatible with antral gastritis and duodenitis, as well as 
mild GERD.  Also in January 1997, the appellant complained of 
blood in his stool, and in February 1997, he underwent a 
polypectomy to remove a colonic polyp.  The appellant was 
also treated for severe incisional pain secondary to his 
ventral hernia.  

In February and April 1997, the appellant reported to his 
treating physicians that he had a hole in his stomach from 
the April 1996 surgery and that he had symptoms such as 
vomiting, flatus, constipation, and abdominal pain.  In April 
1997, the examining physician diagnosed gastrointestinal 
symptoms that far outstripped evidence on physical 
examination or X-ray studies, and the examiner suspected 
exaggeration for secondary gain.  Other treatment reports 
show continued treatment for GERD and a hiatal hernia.  In 
September 1997, the appellant complained of slow bowel 
movements, but physical examination was essentially normal 
and he was diagnosed with chronic functional bowel symptoms 
with significant secondary gain issues.  Radiographic studies 
of the appellant's abdomen taken in November 1997 revealed no 
evidence of acute abdominal disease.  

The appellant underwent a VA medical examination in June 
1998; he complained of regurgitation and epigastric burning 
and he denied any hematemesis or recent melena.  He also 
reported that he had a ventral hernia, as well as a hiatal 
hernia with GERD.  On physical examination, the appellant's 
stomach was mildly tender over the site of the ventral 
hernia.  His bowel sounds were normoactive and normotensive, 
without fluid wave, and no abdominal bruit was present.  The 
appellant's nutrition was described as fair to good, and the 
examiner rendered diagnoses of ventral hernia with mild 
tenderness and hiatal hernia with GERD.  The appellant 
refused to undergo an upper gastrointestinal series and small 
bowel follow through scheduled for June 1998.

Private medical records dated between September 1998 and 
September 1999 reveal that the appellant underwent repair of 
two epigastric hernias in September 1998; the records do not 
reference any stomach or intestine problems.  In October 
1998, examination of the appellant's abdomen revealed good 
bowel sounds, and the abdomen was otherwise soft.  In 
September 1999, the appellant underwent another surgery for 
the repair of a possible hernia and a transurethral resection 
of the prostate, at which time it was discovered that the 
appellant did not have an incisional hernia, but rather a 
piece of mesh that had stretched out and caused a bulge.

The appellant underwent another VA examination in December 
1998; the examiner stated that he had reviewed the 
appellant's medical record and claims files, and that the 
appellant's current symptoms included reflux.  The appellant 
reported that he was not using any medications for his 
claimed stomach or intestinal problems, and he noted that 
most of his symptoms subsided following the September 1998 
repair of his epigastric hernias.  The appellant reported 
that part of his stomach had been removed in September 1998, 
although the examiner noted that the medical records on file 
did not support this contention.  Physical examination was 
essentially negative for any abnormalities, with the 
exception of the presence of tenderness in the upper abdomen; 
the examiner noted the possibility of some functional overlay 
to the examination.  The examiner rendered diagnoses of 
hiatal hernia with GERD, gastritis and duodenitis, as well as 
abdominal pain secondary to those conditions.  The examiner 
concluded that the appellant's diagnosed disabilities were 
unrelated to his mitral valve replacement surgery.

In September 2000, the appellant presented with complaints of 
abdominal pain after being kicked by a neighbor.  Computed 
tomography (CT) studies showed no underlying organ injury to 
the intra-abdominal organs.  A June 2001 kidney ultrasound 
biopsy revealed no evidence of abdominal abnormalities.  

In an April 2001 statement, the appellant's stepdaughter 
alleged that part of his stomach had been removed.  

The appellant most recently underwent a VA medical 
examination in February 2003; the examiner reviewed the 
claims file.  The appellant complained of achy abdominal pain 
all the time and said that he had lost fifteen pounds over 
the past year.  After reviewing the claims file and examining 
the appellant, the examiner stated that the investigative 
procedures that were done on the appellant in 1997 resulted 
in temporary vomiting and abdominal pain.  He further stated 
that the procedures at issue were not thought to cause 
additional disability - but rather symptoms experienced by 
the veteran were probably related to preparation of the 
procedures, particularly the colonoscopy.  These symptoms 
were just temporary aggravation of the appellant's prior 
hiatal hernia/esophageal reflux problem, but not additional 
injury that was incurred as a result of the diagnostic 
procedures.

Clinical investigative procedures, such as that performed in 
January and February 1997, even when done under the usual 
circumstances, involves some degree of calculated risk.  It 
appears that despite the exercise of appropriate precautions 
and a high degree of professional skill, the appellant 
experienced some side effects of the procedure preparations.  
The fact that the appellant experienced some increase in his 
abdominal symptomatology does not, however, establish that 
there was carelessness, accident, lack of proper skill or 
error of judgment.  Not one of the clinical investigative 
procedures has been shown to have been performed other than 
in accordance with approved clinical practices and the 
symptoms experienced by the appellant are not shown to be 
other than the usual result of approved medical care properly 
administered.  This was the uncontradicted conclusion of the 
VA examiner.  The Board finds that the evidence does not 
establish that there was carelessness, negligence, accident, 
lack of proper skill or error of judgment on the part of any 
of the hospital personnel.  Additionally, there was no event 
not reasonably foreseeable that resulted in additional 
disability.  It is the decision of the Board that the 
appellant is not shown to have additional stomach or 
intestinal disability that was incurred as the result of 
hospitalization or treatment within the purview of the 
provisions of 38 U.S.C.A. § 1151 in effect since October 
1997.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
stomach and intestinal claim under 38 U.S.C.A. § 1151.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

II.  Rating issues

In an April 1998 rating decision, entitlement to compensation 
for a ventral hernia located just below the xiphoid process 
was granted, effective March 17, 1997.  In an August 2000 
rating decision, the noncompensable rating was increased to 
20 percent effective July 26, 1998; 100 percent effective 
September 8, 1998; and zero percent beginning January 1, 
1999.  The appellant contends that his ventral hernia 
symptomatology warrants a higher evaluation for each of the 
three time periods at issue in this case.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Review of the VA inpatient and outpatient medical records in 
evidence reveals that the appellant was seen in the ER in 
January 1997, when he appeared to have a hernia; medical 
examination revealed a small incisional hernia that was 
reducible.  On March 20, 1997, a infra-xiphoid hernia 
approximately three to four centimeters in size was observed.  
There was a two-centimeter fascial defect.  The hernia was 
reducible.  In April 1997, the hernia was still reducible.  A 
VA hospital note dated in June 1997 indicates that the 
appellant demonstrated a reducible ventral epigastric hernia.  
In January 1998, the appellant demonstrated a four-centimeter 
ventral hernia.  In May 1998, the appellant's epigastric 
incisional hernia was four to five centimeters in size; the 
hernia was easily and spontaneously reducible.  

The appellant underwent VA medical examination in June 1998; 
he reported that he had a ventral hernia, as well as a hiatal 
hernia with GERD.  On physical examination, the appellant's 
stomach was mildly tender over the site of the ventral 
hernia.  His bowel sounds were normoactive and normotensive, 
without fluid wave, and no abdominal bruit was present.  The 
appellant's nutrition was described as fair to good, and the 
examiner rendered a diagnoses of ventral hernia with mild 
tenderness and hiatal hernia with GERD.  

In July 1998, the veteran reported, through his 
representative, that he had been prescribed an abdominal 
binder to support his ventral hernia.  A VA clinic note dated 
in August 1998 indicates that the incisional hernia had grown 
to seven centimeters by three centimeters.  The appellant 
complained of diffuse abdominal pain to palpation.  Private 
medical records dated in September 1998 reveal that the 
appellant underwent repair of two hernias in September 1998.  
A small defect, which was most likely from a chest tube exit 
site from a previous sternotomy was closed, and a larger 
defect in the epigastric region was repaired with Marlex 
mesh.  

The appellant underwent another VA medical examination in 
December 1998; he reported undergoing a ventral hernia repair 
four months previously at a private facility.  On physical 
examination, the appellant was not wearing a truss.  There 
was a scar on the upper abdomen from the recent repair 
surgery.  There were no residuals of that surgery, apart from 
the scar, and there was no remaining incisional or epigastric 
hernia.  

In September 1999, the appellant underwent another surgery in 
a private facility for the repair of a possible hernia and a 
transurethral resection of the prostate, at which time it was 
discovered that he did not in fact have an incisional hernia, 
but rather there was a piece of mesh that had stretched out 
and allowed a bulge.  The bulge was surgically repaired on 
September 13, 1999.

The VA inpatient and outpatient medical records dated between 
February 2000 and November 2002 indicate that the appellant 
complained of abdominal tenderness.  In September 2000, a VA 
hospital note indicates the presence of a midline abdominal 
surgical scar that had a nonreducible hernia on the right 
side of the scar.  An outpatient department note dated in 
November 2000 indicates that the appellant had a slight 
hernia to the right of the hernia scar with tenderness.  In 
November 2002, a linear scar was noted with a questionable 
hernia in the scar.

The appellant most recently underwent a VA medical 
examination in February 2003; the examiner reviewed the 
claims file.  The appellant reported that his most recent 
surgical procedure for the ventral hernia had been four years 
earlier.  He said that he had again developed a hernia that 
was tender at times.  On physical examination, the ventral 
hernia was nonreducible and moderately tender to palpation.  
The examiner rendered a diagnosis of ventral hernia, 
recurrent, minimal symptoms with no seeming progression.  The 
examiner stated that the ventral hernia was not severe and 
did not seem to cause rectal muscle diastasis.  The examiner 
further stated that the ventral hernia was not thought to be 
inoperable.

First, the Board notes that the appellant appealed the 
initial zero percent rating that was assigned to his hernia 
disability when the award was first granted.  The Court held, 
in Fenderson v. West, 12 Vet. App. 119 (1999), that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the period 
in question.  Since such staged ratings are in effect in this 
case, the issues before the Board are taken to include 
whether there is any basis for a higher rating at any 
pertinent time, to include whether a higher rating currently 
is in order.

The RO has rated the appellant's ventral hernia under 
Diagnostic Code 7339.  Under that Code, a zero percent 
evaluation is assigned for postoperative wounds that are 
healed with no disability, and a belt for support not 
indicated.  A 20 percent evaluation is warranted for a 
ventral hernia that is small, not well supported by belt 
under ordinary conditions, or for a healed ventral hernia or 
post operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A 40 percent evaluation is 
warranted for a large hernia, not well supported by belt 
under ordinary conditions.  A 100 percent evaluation is 
warranted for a massive hernia, ventral, persistent, severe 
diastasis of recti muscle or extensive diffuse destruction or 
weakening of muscular and fascial support of the abdominal 
wall so as to be inoperable.  38 C.F.R. § 114, Diagnostic 
Code 7339.

For the period prior to July 26, 1998, the appellant's 
ventral hernia disability was manifested by complaints of 
abdominal tenderness.  In April 1997, the appellant's ventral 
hernia was noted to be reducible.  In September 1997, the 
appellant complained of soreness around the ventral hernia 
that surgeons did not feel needed repair.  On physical 
examination the ventral hernia in the epigastrium was easily 
reducible.  In May 1998, the ventral hernia measured four to 
five centimeters.  The appellant's abdomen was soft and he 
complained of vague localized tenderness.  The hernia was 
easily and spontaneously reducible.  There is no evidence of 
record that the appellant's ventral hernia had caused 
weakening of abdominal wall or that there was an indication 
for a supporting belt.  Without such clinical findings, a 
compensable evaluation is not warranted.  Diagnostic Code 
7339.

Beginning in July 1998, the ventral hernia disability was 
rated as 20 percent disabling by the RO.  There is no 
clinical evidence of record to demonstrate that the 
appellant's ventral hernia was large or not well supported by 
belt under ordinary conditions.  The veteran had indicated 
that he had been prescribed support, but there was no 
suggestion that the belt did not provide adequate support 
under ordinary conditions.  Therefore, a 40 percent 
evaluation is not warranted for the demonstrated clinical 
findings.

The appellant was in receipt of a 100 percent evaluation from 
September 8, 1998, until December 31, 1998, based on his need 
for surgical repair of the ventral hernia and the need for 
convalescence.  Thereafter, the appellant still experienced 
problems in the area of the incisional hernia repair, as 
evidenced by the June 1999 VA clinic note.  In fact, these 
problems necessitated the surgery of September 1999.  
Therefore, giving the appellant the benefit of the doubt, the 
Board finds that the appellant's ventral hernia 
symptomatology more closely approximated the findings 
required for the 20 percent evaluation between January 1, 
1999 and September 13, 1999.

On September 13, 1999, the appellant again underwent surgical 
repair of a ventral defect.  Although the surgery could be 
described as a repair of the repair, giving the appellant the 
benefit of the doubt, the Board finds that the appellant's 
ventral hernia disability warranted a 100 percent evaluation 
based on surgical treatment and convalescence for the period 
from September 13, 1999 to December 31, 1999.  38 C.F.R. 
§ 4.30.  

Thereafter, the Board finds that the evidence of record 
warrants a continuation of the 20 percent evaluation.  A 
February 2003 VA medical examination demonstrated that the 
appellant's ventral hernia was three centimeters in diameter 
and that it was non-reducible.  The area was moderately 
tender to palpation, suggesting that the veteran continued to 
experience a disability.  It was noted that the hernia 
developed after the last surgery.  Nevertheless, it was felt 
that the hernia was operable.  While the appellant's ventral 
hernia has been persistent, recurring in the manner described 
at the 2003 VA examination, the clinical evidence of record 
does not demonstrate that it is a large hernia or that it 
would not be supported by a belt under ordinary conditions.  
Although there does not appear to be any muscle problem as a 
result of the hernia, several surgeries have been required 
and there has been a suggestion that a belt is required 
because the hernia is not reducible.  Consequently, the Board 
finds that, with application of the provisions of 38 C.F.R. 
§ 4.7, a 20 percent rating is warranted from January 1, 2000.  
A 40 percent rating is not warranted because the hernia is 
not large, and there has been no indication that it would not 
be well supported by a belt.  

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, there are higher 
ratings for hernias, but the required manifestations have not 
been shown in this case at each stage.  Because this is an 
appeal from the initial rating for the ventral hernia, the 
Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this instance, the record has shown varying 
levels of disability for the ventral hernia and, therefore, 
the Board has assigned several staged ratings for that 
disability as delineated above.

The Board further finds no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required extensive hospitalization for his hernia nor has he 
required any extensive treatment; furthermore, he has been 
compensated with a 100 percent temporary evaluation for each 
of his 1998 and 1999 ventral hernia repair surgeries.  The 
appellant has not offered any objective evidence of any 
symptoms due to the hernia that would render impractical the 
application of the regular schedular standards.  Therefore, 
the regular schedular standards, with the evaluations 
currently assigned, adequately compensate the appellant for 
any adverse industrial impact on him caused by the hernia.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of an extraschedular 
rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claim and his 
38 U.S.C.A. § 1151 claims.  The Board sent the appellant a 
letter in December 2002, and the RO sent one in August 2003, 
in which he was informed of what the evidence had to show to 
establish entitlement and what evidence VA was attempting to 
obtain.  In addition, in March 2003, the RO sent a letter to 
the appellant in which he was informed of the additional 
evidence gathered and he was afforded the opportunity to 
submit additional evidence.  At various points in this case, 
the appellant submitted authorization for VA's gathering of 
medical information.  Therefore, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
VA medical examinations and his VA medical records have been 
associated with the claims file.  Private medical records 
have also been associated with the claims file.  The 
appellant was informed about the provisions of the VCAA in a 
letter sent by the RO in August 2003, and in the Supplemental 
Statements of the Case (SSOC) issued in May 2001, and 
February 2003.  The appellant did not provide any information 
to VA concerning treatment records that he wanted the RO to 
obtain for him that were not obtained.  In March 2003, and in 
August 2003, the appellant was informed that he could submit 
additional evidence or comment.  In December 2003, the 
appellant was informed that he could submit additional 
evidence to the Board; no more evidence was thereafter 
submitted.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the VCAA.  Therefore, there is no duty to 
assist that was unmet.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
vertigo as a result of medical treatment rendered by VA in 
April 1996 is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the stomach and intestines as a 
result of medical treatment rendered by VA in January and 
February 1997 is denied.

Entitlement to an initial compensable evaluation prior to 
July 26, 1998, for the ventral hernia disability is denied.

Entitlement to an evaluation in excess of 20 percent from 
July 26, 1998, to September 7, 1998, is denied.

Subject to the law and regulations governing the award of 
monetary benefits, entitlement to ratings for the appellant's 
ventral hernia disability is granted as follows:  20 percent 
from January 1, 1999 to September 12, 1999; 100 percent from 
September 13, 1999 to December 31, 1999; and 20 percent from 
January 1, 2000.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



